TEAGUE, Judge,
dissenting.
I respectfully dissent to the majority’s decision to put this Court’s “improvidently granted” stamp to this cause. This cause presents this Court with the grand opportunity to discuss whether the controlled substance marihuana can, at least inferentially, create a state of mind in the deceased that would make the defense of self-defense for the defendant more credible.
Much of the following is reported in Lester Grinspoon’s work, Marihuana Reconsidered (1971, Harvard University Press), and the Austin American Statesman, Friday, November 23, 1990, at page C4.
The present day “War on Drugs,” as it relates to the controlled substance marihuana, actually commenced in the 1930’s, through the efforts of H.J. Anslinger of the then Federal Bureau of Narcotics, now the Drug Enforcement Administration. Films, such as “Marihuana” (narrated by Sonny Bono of Sonny and Cher fame), and “Reefer Madness,” had such influence on the American public to the extent that “The established belief views marihuana as an addicting drug that leads to personality deterioration and psychoses and to criminal behavior and sexual excess. For many, its use seems to forebode such catastrophe to the individual and the country that only laws that are Draconian in intent and execution will contain the threat.” Green-spoon, supra.
Today, this Court is given the opportunity to participate in the most recent “War on Drugs”, by discussing whether the polar view, that marihuana is no more harmful *302than aspirin, is the correct view, or whether marihuana is truly a “killer drug,” that can lead not only to crime, but to insanity and moral deterioration as well, which I believe is the position that a majority of the voters, at least in the South, would vote for if given the chance to vote on the issue, notwithstanding that it has been reported that marihuana is the most popular illegal drug today (it is reported that 30 million people use marihuana once a week), notwithstanding the crack epidemic, and notwithstanding former “Drug Czar” William Bennett’s view that marihuana is no more harmful than alcohol.
Greenspoon also informs us that even the Federal Bureau of Investigation has sponsored the idea that a person who uses marihuana “becomes a fiend with savage or ‘cave man’ tendencies. His sex desires are aroused and some of the most horrible crimes result. He hears light and sees sound. To get away from it, he suddenly becomes violent and may kill.” Green-spoon also informs us that the Federal Bureau of Investigation has put out literature that declares that marihuana is a “killer” drug which can cause murder, insanity, and death.
In this instance, the defendant wanted to introduce evidence that marihuana was found on the deceased, thus attempting to show inferentially that the deceased had the opportunity to ingest the drug marihuana and that this might have caused him to have a state of mind wherein he would be more prone or compelled to attempt to kill the defendant, i.e., that at the time the defendant shot him, the deceased was a “raving cannabis psychotic,” thus adding credence to his claim of self-defense.
To the majority’s decision to “improvidently grant” appellant’s petition for discretionary review, I respectfully dissent.